exempt and ernment e division department of the treasury internal_revenue_service washington d c jul y840055 tiep t ep ng uniform list number 408a xxxxx xxxxx xxxxx legend taxpayer a taxpayer b advisor c ira x roth_ira y roth_ira z bank m xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx corporation n xxxxx company o xxxxx financial_institution p xxxxxx amount s xxxxx xxxxx page dear xxxxxx ou v8 this is in response to a letter dated date as supplemented by correspondence dated october and date and february and date submitted by your authorized representative requesting relief under sec_301_9100-3 of the procedure and administration regulations regulations such relief is requested regarding the recharacterization of an amount rolled over to a roth individual_retirement_arrangement ira for a taxable_year in which the taxpayer was ineligible to contribute to a roth_ira the following facts and representations in support of your request have been made under penalties of perjury taxpayer a and taxpayer b hereinafter referred to as the taxpayers are a married couple they file form_1040 u s individual_income_tax_return jointly in date taxpayer a owned ira x a traditional individual_retirement_arrangement described in sec_408 of the internal_revenue_code code and maintained by bank m on date bank m at taxpayer a's request transferred amount s from ira x to roth_ira y a roth individual_retirement_arrangement described in sec_408a of the code the taxpayers own a subchapter_s_corporation in the taxpayers made contributions to corporation n for the taxable_year corporation n sustained a net_operating_loss as a result of which taxpayers expected to have a net_operating_loss on their federal_income_tax return and expected to be eligible to convert ira x to a roth_ira also in taxpayer a held an interest in company o a limited_partnership in date taxpayer a received a schedule_k-1 irs form_1065 partner’s share of income deductions credits etc from company o showing a significant sec_1231 gain as described in sec_1231 of the code for the taxable_year percent business_interest in corporation n a it was upon taxpayer a's receipt of the schedule_k-1 that the taxpayers first became aware of the magnitude of company o's sec_1231 gain the income reported on the schedule_k-1 caused the taxpayers’ modified_adjusted_gross_income for the taxable_year to be in excess of dollar_figure thereby making taxpayer a ineligible to convert the traditional ra to a roth_ira for the taxpayers assisted by advisor c requested an extension to file their tax_return extension payments were made timely advisor c represents under oath that she informed the taxpayers at the time that their federal tax_return was prepared that taxpayer a must transfer the roth_ira y funds back to a traditional_ira because the taxpayers’ modified_adjusted_gross_income for the taxable_year was in excess of dollar_figure advisor c further states under oath that she neglected to inform the taxpayers that the transfer had to be xxxxx page completed before date the due_date of their federal_income_tax return qo u sec_4 o the taxpayers delivered their tax documents to advisor c who processed and filed the taxpayers’ tax_return by monday date it is represented that on date advisor c was under the assumption that taxpayer a had already recharacterized roth_ira y it is further represented that on date the taxpayers were under the assumption that the deadline for recharacterizing roth_ira y was date and that because of such assumption did not take the necessary action by date the due_date for filing their tax_return in date taxpayer a attempted to transfer the roth_ira y funds back into a traditional_ira account bank m aware of irs regulations refused to make the transfer the taxpayers’ request for relief under sec_301 of the regulations was filed shortly after discovering that they had missed the deadline to recharacterize roth_ira y back to a traditional_ira and prior to the service discovering that taxpayer a had not timely elected to recharacterize roth_ira y to a traditional_ira on date roth_ira y was closed and the funds were transferred to roth_ira z maintained at financial_institution p the statute_of_limitations with respect fo the taxpayers’ federal_income_tax return remains open based on the above facts and representations the taxpayers request pursuant to sec_301_9100-1 and sec_301_9100-3 of the regulations an extension of time not to exceed days from the date of this letter to make an election under sec_1_408a-5 of the income_tax regulations i t regulations to recharacterize taxpayer a's roth_ira as a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharcterize xxxxx page the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code and sec_1_408a-4 q a-2 of the t regulations provide in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that a married individual must file a joint_return in order to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for the taxable_year is the modified_adjusted_gross_income derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 -9100-3 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government section dollar_figure b of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied upon a qualified_tax professional including a tax professional puyigan oe 2uu sec_4 sec_5 xxxxx page employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301 -9100-3 c ii of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the information presented and documentation submitted by the taxpayers is consistent with their assertion that taxpayer a's failure to timely recharacterize the roth_ira was caused by his reliance on the advice of advisor c who failed to inform him of the deadline for making the election taxpayer a maintained traditional_ira x which he converted to roth_ira y on date at the time of the conversion the taxpayers believed their modified_adjusted_gross_income would be less than dollar_figure however the taxpayers’ modified_adjusted_gross_income for the taxable_year exceeded dollar_figure thus making them ineligible to convert the traditional_ira to a roth_ira the taxpayers had their joint federal_income_tax return with extension prepared and filed by advisor c who failed to advise the taxpayers that taxpayer a had to recharacterize his roth_ira back to a traditional_ira by date due to the failure of advisor c to advise the taxpayers of the deadline for completing the recharacterization the taxpayers did not attempt to recharacterize roth_ira y until after the deadline had passed therefore based on the information submitted and the representations contained therein we conclude that the requirements of sec_301_9100-1 and sec_301 of the regulations have been met and that taxpayer a did act reasonably and in good_faith with respect to making the election to recharacterize roth_ira y back to a traditional_ira specifically the service has concluded that taxpayer a has met the requirements of clauses i and v of sec_301 b of the regulations in addition since the statute_of_limitations is still open under sec_301 -9100-3 c ii of the regulations giving relief will not prejudice the interest of the government accordingly taxpayer a is granted an extension of days from the date of this ruling letter to recharacterize the funds that were transferred to roth_ira y and which as further transferred are now in roth_ira z as a contribution to a traditional_ira this ruling assumes that the above iras qualify under sec_408 of the code at all relevant times us t990 sec_5 vu sec_409 xxxxx page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayers who requested it sec_6110 k of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any question regarding this ruling please contact xxxxx id number xxxxx se t ep ra t4 at xxxxx sincerely omc a lithtesrb donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose notice cc xxxxx xxxxx xxxxx xxxxx
